Citation Nr: 0500817	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for dermatitis.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for plantar fasciitis of the left foot.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for plantar fasciitis of the right foot.

8.  Entitlement to an initial compensable disability 
evaluation for arthritic changes of the left shoulder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from April 1970 to 
May 2000.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This rating decision denied the 
veteran's claims of entitlement to service connection for 
sinusitis, low back pain, trick knees, and dermatitis.  The 
rating decision also granted service connection for GERD, 
plantar fasciitis of the left foot and right foot, and 
arthritis of the left shoulder.  The RO assigned 10 percent 
disability evaluations for the veteran's GERD, left foot 
plantar fasciitis, and right foot plantar fasciitis, as well 
as a noncompensable disability rating for the veteran's left 
shoulder arthritis, retroactively effective from June 1, 
2000.  The veteran wants higher initial disability ratings 
than were assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Unfortunately, further development is required concerning the 
veteran's claim of entitlement to service connection for low 
back pain before actually deciding this issue.  So, for the 
reasons explained below, this claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed sinusitis during or as a 
result of his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a bilateral knee disorder 
during or as a result of his service in the military.

4.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed dermatitis during or as a 
result of his service in the military.

5.  The veteran's GERD causes liquid regurgitation and non-
radiating epigastric pain, as well as occasional pyrosis, but 
does not cause vomiting, weight loss, dysphagia, anemia, 
hematemesis, nausea, or melena.

6.  The veteran's plantar fasciitis reportedly causes pain in 
his feet; but his current 10 percent ratings account for 
this, and there are no objective clinical indications that he 
also has marked deformity, swelling on use, or callosities.

7.  The veteran has arthritis in his left shoulder and 
associated complaints of pain, but he does not have any 
resulting limitation of motion of the arm, ankylosis of the 
scapulohumeral articulation, impairment of the humerus, or 
impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1. The veteran's sinusitis was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

2.  The veteran's bilateral knee disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).

3.  The veteran's dermatitis was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).

4.  The criteria are not met for an initial rating higher 
than 10 percent for GERD.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.114, Diagnostic Code 7346 (2004).

5.  The criteria are not met for an initial rating higher 
than 10 percent for plantar fasciitis of the left foot.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5276 (2004).

6.  The criteria are not met for an initial rating higher 
than 10 percent for plantar fasciitis of the right foot.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5276 (2004).

7.  The criteria are met for a minimum compensable rating of 
10 percent for the arthritis of the left shoulder.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As a preliminary matter, on November 9, 2000, the VCAA was 
signed into law.  The VCAA potentially applies to all claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires that VA 
assist a claimant in obtaining that evidence unless there is 
no reasonable possibility that assisting him will aid in 
substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The March 2001 rating 
decision appealed, the March 2003 statement of the case, and 
the November 2003 supplemental statement of the case, as well 
as the January 2004 letter to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claims.  And the 
January 2004 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided 
with several VA examinations and a hearing before the 
undersigned Veterans Law Judge (VLJ).  Also, he was provided 
several opportunities to submit additional evidence in 
support of his claims - including following the RO's January 
2004 VCAA letter.  However, there is no indication that other 
evidence, specifically pertaining to his claims on appeal, 
needs to be obtained.  So the Board finds that the duty to 
assist has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a January 2004 letter.  This letter 
was sent after the initial adjudication of his claims in 
March 2003.  So compliance with the explicit timing 
requirements of §5103(a) is impossible without the 
nullification of that initial RO decision.  No matter, 
though.  In Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 122.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123-124, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since, in this 
particular case, the January 2004 VCAA notice was provided 
before the veteran's appeal was certified to the Board for 
adjudication, he already has been fully apprised of this law 
and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Indeed, he even had 
an additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the January 2004 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of January 2004, the veteran 
was not required to respond within a given time limit.  And, 
it has not been one year since that letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Background

A March 1970 and November 1972 Reports of Medical History 
indicate that the veteran denied a history of sinusitis and 
hay fever, bone or joint deformities, "trick" knees, and 
skin diseases.  The March 1970, September 1970, 
November 1972, March 1976, and March 1977 Reports of Medical 
Examination state that clinical evaluations of the veteran's 
sinuses, lower extremities, musculoskeletal system, and skin 
were normal.

In April 1974, the veteran was treated for nasal congestion 
and a head cold.  The diagnosis was pharyngitis.

Likewise, the veteran's March 1980, February 1982, February 
1984, December 1985, March 1987, April 1989, and October 1989 
Reports of Medical Examination also showed normal clinical 
evaluations of the veteran's sinuses, lower extremities, 
musculoskeletal system, and skin.  And, at the time of these 
examinations, the veteran did not report having sinusitis, 
bone or joint deformities, knee problems, or skin diseases.

In March 1983, the veteran complained of a sore throat, 
productive cough, and congested ears.  Upon examination, he 
had no head tenderness, normal ears, and no nasal congestion.  
The diagnosis was probable viral syndrome.

In April and May 1984, the veteran was seen for complaints of 
chest congestion, productive cough, and nasal drainage.   The 
assessment in May 1984 was low-grade sinusitis and cough 
secondary to post-nasal drainage.  A May 1984 radiology 
report showed that the veteran had thickening of the right 
maxillary sinus mucosa, suggestive of right maxillary 
sinusitis.   

In July 1985, the veteran was again seen for complaints of 
nasal congestion and a productive cough, and the assessment 
was viral upper respiratory infection.

In November 1987, the veteran had tender maxillary sinuses 
and inflamed nasal turbinates.  The assessment was rule out 
sinusitis versus viral syndrome.

In April 1990, January 1991, August 1993, November 1993, and 
October 1994, the veteran had a sore throat, sinus 
congestion, and productive cough.  The diagnosis was upper 
respiratory infection.

In September 1992, the veteran was diagnosed with dermatitis 
after complaining of possible poison ivy, treated with 
prednisone.  Examination showed Koebner's phenomenon 
primarily on the left trunk and left leg, with blanching.

And, while the veteran's February 1994 Report of Medical 
History and Report of Medical Examination were negative, the 
veteran's November 1996 Report of Medical History indicates 
that the veteran reported experiencing chronic or frequent 
colds and that he was unsure whether he had sinusitis.  The 
Report of Medical Examination, however, shows a normal 
physical examination.  



In July 1996, the veteran complained of a pruritic rash 
involving his extremities and forehead.  He reported that he 
was working in his yard 3 days ago, when the rash started.  
Examination showed a raised erythematous linear rash on the 
extremities, and the diagnosis was acute urticaria secondary 
to poison oak.

In November 1996, the veteran complained of sinus congestion, 
cough, and chest congestion.  The assessment was viral upper 
respiratory infection.

In January and February 1997, the veteran complained of 
continued urticaria following exposure to poison ivy or 
another allergen.  Upon examination, the erythematous rash 
was still present, and the diagnosis was contact dermatitis. 

At the veteran's retirement, he reported experiencing swollen 
or painful joints; chronic or frequent colds; sinusitis, hay 
fever, or allergic rhinitis; arthritis, rheumatism, or 
bursitis; bone or joint deformity; "trick" knees.  A 
physician noted that the veteran had a history of allergic 
rhinitis, not considered disabling; left knee aches; and 
intermittent aches and stiffness.  The contemporaneous Report 
of Medical Examination showed that clinical evaluation of the 
veteran's sinuses, lower extremities, musculoskeletal system, 
and skin was normal.

A July 2000 VA spine examination states that the veteran 
complained of knee pain for the previous 10 years due to his 
in-service running.  He reported left knee weakness and 
instability, but denied swelling or locking.  He also stated 
that his bilateral knee pain was concentrated in the patellar 
area.  He also complained that his left shoulder "pops" 
upon range of motion, but denied having pain.  Physical 
examination of the knees showed that range of motion was from 
0 to 135 degrees with crepitation on motion, but without 
tenderness, swelling, or impairment of the medial or lateral 
collateral ligament.  Lachman and anterior drawer tests were 
negative.  Physical examination of the left shoulder showed 
full range of motion, with flexion and abduction to 180 
degrees, extension to 45 degrees, internal rotation to 90 
degrees, and external rotation to 90 degrees.  An x-ray of 
the veteran's knees was negative for osseous, joint, or soft 
tissue abnormalities.  An x-ray of the veteran's left 
shoulder showed mild degenerative joint disease of the left 
acromioclavicular joint.   An addendum to the report noted 
that, while the veteran had some arthritis of the left AC 
joint, he was asymptomatic.

A July 2000 VA examination of the feet notes that the veteran 
complained of bilateral heel pain, relieved upon walking.  
The veteran denied using any crutches, braces, or corrective 
shoes.  Physical examination showed that he had normal 
arches, without any noticeable deformities of the foot.  The 
veteran had some discomfort upon direct pressure to the 
plantar medial insertion of the medial and central band of 
the plantar fascial ligament at the calcaneus.  Vascular 
examination was normal, with 2/4 palpable pedal pulses and 
muscle strength was 5/5.  An x-ray of the veteran's feet was 
negative for osseous, joint, or soft tissue abnormalities.  
There was a small right plantar calcaneal spur.  The 
diagnoses were bilateral plantar fasciitis and calcaneal heel 
spurs.

A July 2000 VA general medical examination indicates that the 
veteran's posture and gait were normal, as was his skin, 
head, and face.  His nose and sinuses were also normal.  
Extremity strength was 5/5 and deep tendon reflexes were 2+.  
The VA examiner noted that the veteran was right hand 
dominant.  The VA examiner reviewed a radiology report 
indicating that an evaluation of the upper gastrointestinal 
tract showed a patent esophagus, with minimal GERD.  There 
was no evidence of a hiatal hernia, ulceration of the 
duodenal sweep, or ulceration of the duodenal bulb.  The 
gastric contour and mucosal pattern were normal.  
The diagnosis was GERD.

A July 2000 VA sinus examination indicated that the veteran 
reported occasional headaches and nasal congestion, which 
were relieved by Motrin and over-the-counter decongestants.  
Upon examination, the nasal septum was in midline and the 
nasal mucosa was normal.  His air passages were open.  An x-
ray of the sinuses showed normal maxillary, ethmoid, 
sphenoid, and frontal sinuses.  The mastoid air cells were 
unremarkable.  The diagnoses were normal sinus examination 
and history of headaches.



A July 2000 VA gastrointestinal examination report states 
that the veteran reported a history of reflux disease without 
dysphagia.  He reported that he had pyrosis about twice a 
week and occasional epigastric pain.  He denied hematemesis, 
melena, regurgitation, nausea, and vomiting.  He related that 
he took Rolaids on an as-needed basis.  A radiology report 
indicates that an evaluation of the upper gastrointestinal 
tract showed a patent esophagus, with minimal GERD.  There 
was no evidence of a hiatal hernia, ulceration of the 
duodenal sweep, or ulceration of the duodenal bulb.  The 
gastric contour and mucosal pattern were normal.

At an August 2003 hearing before the RO, the veteran 
testified that he experienced popping and pain of the left 
shoulder on an intermittent basis.  He stated that an episode 
of popping and pain can last for days.  He also testified 
that he had episodes of GERD two to three times per week, 
despite watching his diet.  He complained of a burning 
sensation, regurgitation of stomach acid, and chest pain, 
which he treated with Rolaids and Tagament.  He also 
complained of moderate to severe bilateral foot pain and 
right ankle pain.  The veteran also stated that he 
experienced pain, weakness, and instability of the knees, 
particularly on stairs, but stated that he did not have any 
injuries to his knees.  He further testified that he began 
having sinus problems in the late 1970s/early 1980s and that 
he continued to have severe headaches as much as seven times 
per year.  He also indicated that he had light sensitivity 
and nasal discharge at those times and that he used his 
wife's Flonase and over-the-counter medications for 
treatment.  In addition, he stated that he had dermatitis due 
to exposure to plants, all over his body.

The veteran was more recently afforded a VA examination for 
his left shoulder in September 2003.  According to the 
report, he complained of pain, particularly upon use of his 
left arm, and popping of the left shoulder.  He reported that 
he self-treated himself with Naprosyn.  Physical examination 
showed normal range of motion of the left shoulder, without 
tenderness, swelling, or atrophy.  There were no deformities.  
An x-ray of the left shoulder was also normal.  The diagnosis 
was normal left shoulder with functional pain.



The veteran was also afforded another VA examination for his 
GERD in September 2003.  The report indicates that the 
veteran complained of a burning sensation in his esophagus 
and increased nighttime liquid regurgitation, about four 
times per week.  He reported that he complied with his diet 
and denied dysphagia, pyrosis, hematemesis, melena, nausea, 
and vomiting.  He also reported that he took Rolaids and 
other over-the-counter medications, without improvement, and 
denied changes in weight and anemia.  The VA examiner 
reviewed the veteran's July 2000 upper gastrointestinal 
barium study, which was consistent with mild GERD with 
irritability of the duodenal bulb.  The diagnosis was GERD 
and gastritis by history.   The VA examiner noted that he 
recommended that the veteran seek treatment from a 
gastroenterologist for a possible endoscopy.  The VA examiner 
also noted that the veteran related that his symptoms 
interfered with his activities of daily living, because his 
symptoms disturb his sleep, which resulted in a job loss and 
lost wages.

In addition, the veteran was afforded a Travel Board hearing 
before the undersigned VLJ in September 2004.  According to 
the transcript, the veteran's representative asserted that 
the veteran felt that he was entitled to higher initial 
disability ratings for his service-connected GERD, plantar 
fasciitis, and left shoulder arthritis. 

III.  Entitlement to Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, which are chronic 
per se, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.



And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

A.	Sinusitis

For the reasons that follow, the Board finds that service 
connection is not warranted for sinusitis.  There is no 
persuasive medical nexus evidence of record indicating or 
otherwise suggesting the veteran's sinusitis was incurred 
during or as a result of his military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  While his 
service medical records show treatment for sinusitis in 1984 
and upper respiratory infections, other than sinusitis, at 
various intervals during his service, his service physical 
examination reports, including his separation examination, 
consistently showed normal clinical evaluations of his 
sinuses.  And, there is no objective medical evidence of 
continuity of symptomatology during the years following his 
discharge from service.  More significantly, at the veteran's 
July 2000 VA examination, the veteran's sinuses were normal 
and there was no evidence of a sinus disorder.  Consequently, 
absent medical evidence of current disability, much less a 
causal relationship to his service in the military, service 
connection cannot be granted because the preponderance of the 
evidence is unfavorable.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").   See 
also Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

B.	Bilateral Knee Disorder

The Board also finds that there is no medical evidence 
otherwise causally or etiologically relating the veteran's 
bilateral knee disorder, assuming he has one, to his service 
in the military.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  His service medical 
records are negative for complaints of or treatment for a 
knee injury or resulting disorder.  It is also noteworthy 
that there is no evidence that he has ever sought treatment 
for his knees and that he does not allege any such treatment.  
Similarly, there is no current medical evidence containing a 
diagnosis of a knee disorder, and in fact, the veteran's July 
2000 VA examination was negative for evidence of a current 
knee disorder.  See Brammer at 225 ("In the absence of proof 
of a present disability there can be no valid claim.").  
See, too, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

So, in short, the only evidence portending that the veteran's 
bilateral knee disorder is in any way related to his service 
in the military comes from him personally.  And as a layman, 
he simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.

In conclusion, the preponderance of the evidence is against 
his claim, meaning the benefit-of-the-doubt rule does not 
apply, and this claim must be denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

C.	Dermatitis

Service connection is not warranted for a skin disorder, 
either.  The veteran's service medical records are entirely 
unremarkable for evidence of a chronic skin disorder.  
See 38 C.F.R. § 3.303.  The Board acknowledges that he was 
treated in service for contact dermatitis in 1992, 1996, and 
1997; however, it appears that his rashes and dermatitis were 
caused by acute allergic reactions to poison oak and poison 
ivy.  See also 38 C.F.R. § 3.303(b) (isolated findings are 
insufficient to establish chronicity).  Likewise, his in-
service physical examination reports, including his 
retirement examination, show that his skin was normal upon 
clinical evaluation.  And none of the post-service VA 
examinations contain a diagnosis of a current skin disorder 
as a consequence of his service.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  And, as a 
layman, the veteran simply does not have the necessary 
medical training and/or expertise to make this determination, 
himself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  



IV.  Entitlement to Higher Initial Ratings for the Service-
Connected Disabilities

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, as alluded to earlier, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  This, in turn, will 
compensate the veteran for times since filing his claim when 
his disability may have been more severe than at other times 
during the course of his appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, 


supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
See 38 C.F.R. §§ 4.40, 4.45 (2003).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

A.	GERD

The veteran is currently assigned a 10 percent disability 
rating, by analogy to 38 C.F.R. § 4.114, Diagnostic Code 
7346.  See 38 C.F.R. § 4.20 (2004) (when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology, are closely analogous).  VA revised some of 
the codes in § 4.114 effective July 2, 2001, during the 
pendency of this appeal - bearing in mind the veteran 
initially filed his claim in May 2000.  But there were no 
changes, substantive or otherwise, to Code 7346 in 
particular.  So there is no issue of which version, new or 
old, applies and is more favorable.  See, e.g., VAOPGCPREC 7-
2003 (Nov. 19, 2003).

According to Diagnostic Code 7346, a 10 percent disability 
evaluation is assigned for two or more of the symptoms for a 
30 percent disability evaluation, with less severity.  A 30 
percent disability evaluation is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, which is productive of considerable 
impairment of health.  A 60 percent disability evaluation is 
warranted where there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severely 
impaired health.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346.  

Upon reviewing the rating criteria, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation and that 
an increased disability evaluation, therefore, is not 
warranted.  The objective clinical evidence of record does 
not show that the veteran's GERD causes dysphagia or 
substernal, arm, or shoulder pain.  Nor is the veteran's GERD 
productive of nausea, vomiting, hematemesis, melena, or 
considerably impaired health.  The Board acknowledges that 
the veteran previously complained of pyrosis and that he 
currently reports epigastric pain and regurgitation - such 
that it interferes with his sleep and, as a result, his work.  
But his GERD was consistently characterized as mild, with 
minimal symptomatology.  Likewise, the record is negative for 
evidence of medical treatment for his GERD, and the veteran 
reported that he utilized only over-the-counter medication on 
an as-needed basis.  Therefore, his symptomatology most 
closely fits within the criteria for the currently assigned 
10 percent disability evaluation.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional and unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his GERD, standing alone, results in 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Rather, it appears from the record that the 
veteran is currently employed and that he has not required 
any hospitalization or prolonged treatment for his GERD.  So 
there is no basis for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for the 
veteran's GERD on either a schedular or extra-schedular 
basis, so the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



B.	Plantar Fasciitis

The veteran's plantar fasciitis is currently rated as 10 
percent disabling, for each foot, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  See 38 C.F.R. § 4.20.  A 10 
percent rating under this code, regardless of whether the 
condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral flat foot or a 30 percent rating for bilateral 
flat foot requires a severe condition with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  A 30 percent rating 
for unilateral pes planus or a 50 percent rating for 
bilateral pes planus requires a pronounced condition 
manifested by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

In considering the rating criteria in relation to the medical 
evidence, the Board finds that the veteran's disability 
picture is most consistent with the currently assigned 
10 percent disability evaluation for each foot.  So a higher 
rating is not warranted.  The objective clinical evidence of 
record does not show that he has marked deformity, 
accentuated pain on manipulation and use, swelling, or 
callosities.  While the Board acknowledges that he had a 
right plantar calcaneal spur on the right foot, his gait is 
normal, as are his muscle strength and pedal pulses.  
Likewise,   the radiology report distinguished between the 
veteran's calcaneal heel spur and his plantar fasciitis.  
Therefore, his symptomatology specifically attributable to 
the plantar fasciitis most closely fits within the criteria 
for the currently assigned 10 percent evaluation per foot.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must 
be able to clinically distinguish, by competent medical 
evidence, the symptoms that are attributable to service-
related causes from those that are not).



In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent per foot for 
plantar fasciitis, the Board has also considered whether he 
is entitled to a higher disability evaluation on the basis of 
functional loss due to pain pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  His foot disability is symptomatic, and he reports 
experiencing pain.  Nevertheless, as previously mentioned, 
the current 10 percent disability rating per foot for 
moderate plantar fasciitis contemplates pain on use.  So this 
symptom, even assuming he has it, is already factored into 
his current 10 percent ratings.  Thus, there is no objective 
clinical indication that he has other symptoms, aside from 
this, which result in any additional functional limitation to 
a degree that would support a rating in excess of the current 
10 percent disability rating for each foot.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the veteran that 
his plantar fasciitis, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, there is no basis for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration regarding the pes planus.  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for plantar fasciitis of the left or right 
foot on either a schedular or extra-schedular basis.



C.	Left Shoulder

The veteran's arthritis of the left shoulder is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under this code, 
degenerative arthritis, substantiated by x-ray findings, is 
to be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application, 
nonetheless, for each such major joint or group of minor 
joints affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when 
x-ray evidence shows involvement of 2 or more major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations.  Ibid.  

Diagnostic Code 5201 determines limitation of motion of the 
arm.  A 20 percent rating is assigned for the minor arm when 
limitation of the arm is limited to shoulder level or when 
limitation of motion is limited to midway between the side 
and shoulder level.  A 30 percent rating is warranted for the 
minor arm where limitation of the arm is limited to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.



The objective clinical evidence of record does not indicate 
the veteran's left shoulder disorder causes limitation of 
motion, swelling, muscle spasm, or pain on motion.  See 
38 C.F.R. § 4.71, Plate I.  He had full muscle strength when 
examined, and there was no evidence of tenderness, deformity, 
or atrophy.  Moreover, at the July 2000 VA examination, his 
shoulder was asymptomatic and his degenerative joint disease 
of the acromioclavicular joint was described as mild.  
Similarly, at the more recent September 2003 VA examination, 
he had only subjective complaints of functional pain that 
were not objectively confirmed on actual physical evaluation.  

Nevertheless, since the veteran has X-ray confirmed arthritis 
in this extremity, he is at least entitled to the minimum 
compensable rating (of 10 percent), regardless, under 
Diagnostic Code 5003.  The mere fact that he does not have 
any additional associated functional impairment, though, 
precludes assigning a rating higher than this.

The Board has also considered whether the veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes, including 5200, 5202, and 5203.  
But the evidence indicates the veteran currently does not 
have ankylosis in his left shoulder, so Diagnostic Code 5200 
is inapplicable.  See also Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
both indicating that ankylosis is complete immobility of the 
joint in a fixed position, either favorable or unfavorable.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
where there is impairment of the humerus, with infrequent, 
but recurrent dislocation at the scapulohumeral joint and 
guarding at the shoulder level or moderate deformity due to 
malunion of the humerus.  However, there is no evidence of 
dislocation of the scapulohumeral joint or deformity due to 
malunion of the humerus in this particular instance.  
Moreover, the evidence does not show malunion or nonunion of 
the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  

In concluding that the veteran is entitled to, at most, a 10 
percent rating for his left shoulder disorder, the Board also 
has considered whether he is entitled to a higher rating on 
the basis of functional loss due to pain pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  See, too, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  He reports experiencing pain and 
popping, and his pain seems likely given that he has 
arthritis in this shoulder.  Nevertheless, as already 
mentioned, his pain and popping were not actually objectively 
demonstrated on physical examination and he was asymptomatic 
at his July 2000 VA examination. But even acknowledging his 
subjective complaints of functional pain, he has maintained 
full range of motion in his left shoulder.  And there also is 
no objective clinical indication that he has other symptoms, 
aside from this (e.g., premature or excess fatigability, 
weakness, incoordination, etc.), which otherwise result in 
any additional functional limitation in his left shoulder to 
a degree or extent that would support a rating higher than 
10 percent.

In determining the veteran is not entitled to a rating higher 
than 10 percent, the Board has also considered whether he 
deserves extra-schedular consideration.  The record on 
appeal, however, does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him or 
anyone else on his behalf that his left shoulder disorder has 
caused marked interference with his employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

Service connection for sinusitis is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for dermatitis is denied.

The claim for a rating higher than 10 percent for GERD is 
denied.

The claim for a rating higher than 10 percent for plantar 
fasciitis of the left foot is denied.

The claim for a rating higher than 10 percent for plantar 
fasciitis of the right foot is denied.

A minimum 10 percent rating is granted for the arthritis of 
the left shoulder, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

During his September 2004 Travel Board hearing before the 
undersigned VLJ of the Board, the veteran testified that he 
sought treatment for his low back disorder following his 
discharge from service and that his physician informed him 
that his low back pain was associated with his service.  
According to him, he sought treatment from Dr. Dowty, who 
told him that she would provide his treatment records to the 
VA upon written request from VA.  The veteran also stated 
that he would provide her full name and address by means of a 
VA Form 21-4142 (Authorization and Consent to Release 
Information to VA).  But there is no indication the veteran 
or his representative has submitted this information, 
as promised at the hearing.  And as these records are 
relevant to the veteran's claim, they must be obtained.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
the veteran's treatment for a low back 
disorder - including, but not limited 
to, records from Dr. Dowty. 

2.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
a low back disorder in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


